DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Remarks filed on January 11, 2022 and  IDS filed on September 24, 2021  are acknowledged.                                                
2.2	Claims 1-25, 30 and 44 have been canceled.  Claims 34-42 have been withdrawn. 
2.3.	Claim 26 has been amended by introducing new range of molar ratio of (A)/[(A) + (B)] as "at least  0.1 to at most  0.25" and with respect to upper end of viscosity range "less than 150 ml/g".
2.4.	Support for this amendment has been found in Applicant's Specification as indicated by Applicant (see Remarks). Therefore, no New Matter has been added with instant Amendment. However, scope of Claim 25 has been changed, which is required further consideration. 
	Thus, Claims 26-29, 31-33, 43 and 45 are active and will be examined on the merits. 
3.	In view of the amendment New Grounds of Rejection is introduced as explained below. Consequently it is appropriate to make instant Action Final.
                          Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 26-29, 31- 33, 43 and 45 are rejected under 35 U.S.C. 103 as obvious over  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record) as evidence by Poulat et al ( US 2018/0355100) in view of Kenji et al ( JP 2013-189591 – Abstract and Machine Translation attached).
4.1.	Regarding Claims 26-29, 31-33, 43 and 45  Koo  disclosed PICT polyester resin and extruded samples  made from this polyester, wherein PICT resin comprising as acid component  TA ( terephthalic acid) and as diol component, from about  5 mol% to 25 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of  (A)/[ ( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12),  0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  Note that Tg of the PICT disclosed by Koo is in same range as claimed by Applicant up to 110 0C – see Table 1 and pointing out that Tg and Tm of this copolyester can be easily controllable due to presence of bio-based monomer – isosorbide.( see Conclusion) 
4.2.	Regarding viscosity limitation of Claim 26, note that polyester disclosed by Koo has  IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo  using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other -  see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range for  RD viscosity  as claimed by Applicant.  
4.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant in Claims 26-29, 43 and 45  and  anticipated at specific points ratio of ISB to CHDM as claimed by Applicant, but silent regarding use of PICT for production of “ biaxially oriented film ( BOF - hereafter).  However, because Koo disclosed substantially same PICT, then it would be expected that this polyester is suitable for use in same applications, including production of BOF.
4.4.	However, production of BOF from polyesters comprising isosorbide is well known.
	Kenji teaches that polyester comprising up to 30 mol% of ISB  and up to 45 mol% of CHDM is suitable for production of different articles, including sheet and  film, and specifically BOF with thicknesses from 25 to 250 μm ( see abstract , [0001], [0008]) with excellent heat resistance.
	Regarding Claims 32 and 33  see Kenji [0002] and [0023].
 4.5.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo in order to produce any films, including BOF with excellent heat  per teachings provided by Kenji with reasonable expectation of success. 
                                              Response to Arguments
5.	Applicant's arguments filed on January 11, 2022 have been fully considered but they are moot in view of New Grounds of Rejections.

                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763